Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a first interval” in line 9 renders the claim indefinite because it is unclear whether this first interval is same or different from the first interval recited in line 8. The limitation “the first interval” in lines 11 and 13 render the claim indefinite because it is unclear whether the limitation is referring to the limitation of claim 8 or claim 9. The limitation “a second interval” in line 12 renders the claim indefinite because it is unclear whether the second interval of line 12 is same or different from the second interval of cline 11. The limitation “the second interval” in line 15 and 17 renders the claim indefinite because it is unclear whether the limitation is referring to the second interval of line 11 or line 12. The limitation “a third interval” in line 16 renders the claim indefinite because it is unclear whether the limitation is referring to the third interval of line 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 8, 9, 10, 12, 13, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-089763A (hereinafter referred as ‘763, refer attached English language machine translation for claim mapping).
Regarding claim 1, ‘763 teaches a flow path spacer used between separation membranes wounded around a liquid collection tube of a spiral membrane element (refer fig. 5, flowpath members 55 are sandwiched between membranes and wounded around a liquid collection tube 54), the flow path spacer comprising: a plurality of first linear portions (fig. 1, element 11) each extending in a first direction; and a plurality of second linear portions (fig. 1, element 12) each extending in a second direction inclined with respect to the first direction (refer fig. 1A). With regard to limitation “wherein there are a first pair, a second pair, and a third pair, the first pair is at least one selected from a pair of the first linear portions adjacent to each other and disposed at a first interval and a pair of the second linear portions adjacent to each other and disposed at a first interval, the second pair is at least one selected from a pair of the first linear portions adjacent to each other and disposed at a second interval narrower than the first interval and a pair of the second linear portions adjacent to each other and disposed at a second interval narrower than the first interval, and the third pair is at least one selected from a pair of the first linear portions adjacent to each other and disposed at a third interval narrower than the second interval and a pair of the second linear portions adjacent to each other and disposed at a third interval narrower than the second interval”, fig. 1A indicates that intervals between adjacent linear portions 11 and 12 decreases in direction of L. Therefore, ‘763 teaches providing first pair having a first interval, second pair having a second interval, and third pair having a third interval, wherein the second interval is narrower than the first interval, and the third interval is narrower than the second interval.
Regarding claims 2 and 5, ‘763 teaches that the first pair, the second pair, and the third pair are comprised in both the plurality of first linear portions and the plurality of second linear portions (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 3, ‘763 teaches that a first opening portion having the first interval, a second opening portion having the second interval, and a third opening portion having the third interval, wherein 2the first opening portion, the second opening portion, and the third opening portion are arranged in this order in the second direction (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 6, ‘763 teaches that the spacer comprises a first opening portion having the first interval, a second opening portion having the second interval, and a third opening portion having the third interval, wherein the first opening portion, the second opening portion, and the third opening portion are arranged in this order in each of the first direction and the second direction (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 8, ‘763 teaches that there is further a fourth pair, and the fourth pair is at least one selected from a pair of the first linear portions adjacent to each other and disposed at a fourth interval narrower than the third interval and a pair of the second linear portions adjacent to each other and disposed at a fourth interval narrower than the third interval (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 9, ‘763 teaches that wherein the first pair, the second pair, the third pair, and the fourth pair are comprised in the plurality of first linear portions (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 10, ‘763 teaches that the spacer comprises a first opening portion having the first interval, a second opening portion having the second interval, a third opening portion having the third interval, and a fourth opening portion having the fourth interval, wherein the first opening portion, the second opening portion, the third opening portion, and the fourth opening portion are arranged in this order in the second direction (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 12, ‘763 teaches that the first pair, the second pair, the third pair, and the fourth pair are comprised in both the plurality of first linear portions and the plurality of second linear portions (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 13, ‘763 teaches that the spacer comprises a first opening portion having the first interval, a second opening portion having the second interval, a third opening portion having the third interval, and a fourth opening portion having the fourth interval, wherein the first opening portion, the second opening portion, the third opening portion, and the fourth opening portion are arranged in this order in each of the first direction and the second direction (fig. 1 indicates that intervals created by crossings of filaments 11 and 12 decreases in both directions, direction of filament 11 and direction of filament 12).
Regarding claim 15, ‘763 teaches that the plurality of first linear portions and the plurality of second linear portions form a double-layered structure in the thickness direction of the flow path spacer (refer fig. 6).
Regarding claim 17, ‘763 teaches that angles formed by the first direction and the second direction comprise an acute angle and an obtuse angle (refer fig. 1A).
Regarding claim 18, ‘763 teaches that the first direction and the second direction are each a direction inclined with respect to the longitudinal direction of the liquid collection tube (refer fig. 1, fig. 5).
Regarding claim 19, ‘763 teaches that the spacer is placed in raw liquid flow path (Refer [0011]).
Regarding claim 20, ‘763 teaches a membrane element comprising the flow path spacer (refer fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-089763A (hereinafter referred as ‘763), in view of JP 2015-526282A (hereinafter referred as ‘282, refer attached English language machine translation for claim mapping).
Regarding claim 16, ‘763 teaches limitations of claim 1 as set forth above. ‘763 does not teach that the first direction and the second direction are mutually orthogonal directions.
‘282 teaches a spacer comprising a first set of liner filaments in a first direction and second set of linear filaments in a second direction arranged such that the first and second directions are mutually orthogonal directions (refer fig. 2, fig. 3). ‘282 further teaches that “The strands of the set of strands 32 and 34 can have a uniform spacing between them, which is the strand spacing. The strands 32 and 34 have the same strand spacing in the embodiment shown in FIGS. 2-4, but the strand spacing can be different for each set of strands. Strand spacing can be measured as the number of strands per inch. In at least one embodiment, the strand spacing is between 2 and 30 strands per inch. In another embodiment, the strand spacing is from 3 to 25 strands per inch. In another embodiment, the strand spacing is 5 to 20 strands per inch. In another embodiment, the strand spacing is 7 to 15 strands per inch. In yet another embodiment, the strand spacing is 9 strands per inch. Further, it should be understood that various sized openings 40 formed by the intersection of strands 32 and 34 can be utilized. Furthermore, although the holes or openings 40 are shown as being square in the drawings, it should be understood that any suitable shape and size can be utilized. For example, if the strands 32 and 34 are vertical and one set of strands has a smaller strand spacing than the other set of strands, a rectangular opening 40 can be formed. If the strands 32 and 34 are not vertical, the opening 40 may be diamond shaped” (refer page 5/4th paragraph). Therefore, ‘282 establishes that the size of openings formed by crossing of filaments can be varied in the spacer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer of ‘763 to provide the first direction and second direction that are mutually orthogonal directions because ‘282 establishes that arranging filaments at mutually orthogonal directions and having gradient opening size is known in the art. One of ordinary skill in the art would have had a reasonable expectation of success in implementing a known technique of arranging filaments at mutually orthogonal directions in forming a feed spacer having gradient opening sizes.
Allowable Subject Matter
Claims 4, 7, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art teach flow path spacer wherein the pattern of decreasing opening portions are repeated.
Claims 4, 7, 11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777